Citation Nr: 1037401	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-09 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 
1947.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) North Little Rock 
Prosthetic Treatment Center of the Veterans Affairs Medical 
Center (VAMC), which denied entitlement to an annual clothing 
allowance.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
April 2008, the Veteran indicated that he wished to testify at a 
hearing before the Board at the local RO, but in a May 2008 
Travel Board Information Letter, the Veteran indicated that he 
wished to waive his local hearing and submit his claim directly 
to the Board.  The RO still scheduled the Veteran for a travel 
board hearing for December 3, 2009.  However, in November 2009, 
the Veteran's wife indicated in a personal statement that he was 
unable to attend the hearing due to his inability to travel.  The 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been granted service connection for a 
disability requiring the use of a prosthetic or orthopedic 
appliance.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are 
not met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159(a), 3.810 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  

In this case, the law is dispositive, and entitlement to an 
annual clothing allowance is precluded because there is no 
evidence showing wear or tear in the Veteran's clothing while 
using his wheelchair and the use of a wheelchair is for 
nonservice-connected disabilities; therefore, entitlement to an 
annual clothing allowance must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

II.  Decision  

The Veteran has asserted that he is entitled to an annual 
clothing allowance because his service-connected posttraumatic 
stress disorder (PTSD) requires the use of a wheelchair.  
Specifically, the Veteran's wife explains in a May 2008 personal 
statement that his service-connected PTSD placed him in a 
wheelchair, and the PTSD is slowly ending his life.  

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that a clothing allowance may be granted when the 
following criteria are met:

a) Except as provided in paragraph (d) of this section a veteran 
who has a service-connected disability, or a disability 
compensable under 38 U.S.C. 1151 as if it were service-connected, 
is entitled, upon application therefore, to an annual clothing 
allowance as specified in 38 U.S.C. 1162.  The annual clothing 
allowance is payable in a lump sum, and the following eligibility 
criteria must also be satisfied: (1) A VA examination or hospital 
or examination report from a facility specified in §3.326(c) 
discloses that the veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability and such 
disability is the loss or loss of use of a hand or foot 
compensable at a rate specified in §3.350(a), (b), (c), (d), of 
(f); or (2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic appliance 
is worn or used which tends to wear or tear the veteran's 
clothing, or that because of the use of a physician-prescribed 
medication for a skin condition which is due to the service-
connected disability irreparable damage is done to the veteran's 
outer garments.  For the purposes of this paragraph "appliance" 
includes a wheelchair.  See 38 U.S.C.A. § 1162 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.810(a) (2009).

The Board has reviewed the evidence of record pertaining to this 
claim, but unfortunately finds that the eligibility criteria for 
an annual clothing allowance have not been met.  Although the 
Veteran is currently service-connected for his PTSD, rated as 70 
percent disabling, there is no evidence of record showing that 
such use tends to wear or tear his clothing.  Furthermore, the 
evidence of record is void of showing that the Veteran's 
wheelchair use is for his service-connected PTSD.  The Board 
acknowledges the Veteran and his wife's contentions that the PTSD 
"put" him in a wheelchair; however, such statements must be 
weighed in conjunction with the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
this regard, the objective medical evidence of record shows 
otherwise.  A March 2002 VA outpatient treatment report shows 
that the Veteran was short of breath and his wife reported that 
he had to stop several times to catch his breath on the way to 
the clinic.  As part of the assessment, it was indicated that a 
wheelchair was requested because the Veteran was unable to 
negotiate the distance from the parking lot to the clinic.  
According to a July 2003 VA examination report, the Veteran has 
constant back and neck pain, along with arthritis in his right 
hip.  He reported difficulty with ambulation and balance problems 
at the time of the VA examination.  The Veteran also stated that 
he has endured three strokes in 1998, 1999, and 2001, which have 
affected his right side.  The Veteran clearly has numerous 
physical problems affecting his lower extremities, which have 
caused difficulty with walking, but there is no medical evidence 
showing that his service-connected PTSD has affected his 
mobility, thereby confining him to a wheelchair.  

Moreover, the eligibility criteria pursuant to 38 C.F.R. § 
3.810(a)(2) require that a VA physician, private physician, or 
the Chief Medical Director disclose that the orthopedic appliance 
or the prescribed medicines cause damage to clothing.  Here, the 
Veteran's claim was forwarded for review by a designee of the 
Chief Medical Director, and the designee determined that the 
criteria were not satisfied.

In summary, the Board finds there is no competent evidence of 
record which shows a service connected disability requires the 
use of a prosthetic or orthopedic appliance, including a 
wheelchair, which wears or tears his clothing.  The Veteran does 
utilize a wheelchair for his nonservice-connected disabilities 
associated with his back, neck, and hip; however, applicable law 
requires that the use of prosthetic and orthopedic devices be due 
to a service-connected disability.  See 38 C.F.R. § 3.810.  As a 
result, the Board finds the Veteran is not entitled to an annual 
clothing allowance, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, supra.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an annual clothing allowance is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


